        Case 17-20621-CMB               Doc 142-2 Filed 07/29/19 Entered 07/29/19 17:05:14                   Desc
                                                Exhibit B Page 1 of 2

Steve Minor

From:                                 Steve Minor
Sent:                                 Sunday, July 21, 2019 7:00 AM
To:                                   Timothy M. Barrett
Subject:                              Re: Settlement of all Barrett Matters


I reject your proposal and that concludes the negotiations.

Steven R. Minor
Elliott Lawson & Minor
Office: (276) 466-8400
Direct: (276) 644-3482
Mobile: (276) 698-8337
www.elliottlawson.com

On Jul 21, 2019, at 6:48 AM, Timothy M. Barrett <viceregent@cox.net> wrote:

My offer to you is very straightforward.

Subject to Ms. Crawford's input, the following happens:

1) You get $10,715.00 as your total child support and we end the Court of Appeals litigation.

2) You get nothing on your attorney's fees judgments, but we end the Supreme Court litigation.

3) I get nothing on the civil case.

4) The bankruptcy ends.

5) We waive all other litigation we may have against the other for past wrongs, assuming there are any.

6) You save tens of thousands of dollars of your time in having to deal with these cases and avoid a possibly large civil
judgment.

7) Anything you wish to add to wrap up something I am forgetting?

Tim



        On July 20, 2019 at 9:32 PM Steve Minor <sminor@elliottlawson.com> wrote:

        if you have a proposal tell me what it is or don't but I'm not responding to the puffery

        Steven R. Minor
        Elliott Lawson & Minor
        Office: (276) 466-8400
        Direct: (276) 644-3482
        Mobile: (276) 698-8337
                                                                 1
Case 17-20621-CMB           Doc 142-2 Filed 07/29/19 Entered 07/29/19 17:05:14                     Desc
                                    Exhibit B Page 2 of 2
www.elliottlawson.com

On Jul 20, 2019, at 4:39 PM, Timothy M. Barrett < viceregent@cox.net> wrote:

Mr. Minor:

Ms. Crawford has given me the go ahead to begin settlement negotiations with you over all matters that
presently separate us. Please put some thought into a settlement offer/demand that you would want to
resolve all of the matters between us.

In doing so, please keep in mind that there is a very real possibility you could get nothing in child
support, owe me much because of the civil suit and will likely never collect on your other judgments, all
this after spending another $50K+ in your own time in continuing to represent your wife.

Tim




                                                    2
